Title: General Orders, 22 April 1781
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Sunday April 22d 1781
                            Parole. 
                            Countersigns. 
                        
                        John Williams alias Andrew Forster soldier in the 6th Massachusetts’ regiment tried the 19th instant by the
                            general court martial whereof Major Graham is President for "Desertion" was found Guilty and sentenced to suffer Death
                            more than two thirds of the court agreeing.
                        The Commander in Chief approves the sentence and orders him to be executed on Tuesday next.
                        Mr William Hutton Provost Marshal of the army was tried the 21st instant by the same general court martial
                            for "Refusing to execute the office of Provost Marshal in the execution of John Walker alias Robert Maples agreeable to
                            His Excellency’s Warrant to him for that purpose.
                        The Court are of opinion that the reasons Mr Hutton offered are sufficient to excuse his refusal.
                        The Commander in Chief is sorry to be under the necessity of disapproving the Sentence of the Court who seem
                            to have been misled by Mr Hutton’s testimony "That he has only been appointed Provost Marshal the day before and that
                            previous to that time he had acted as a Volunteer": it is true that Mr Hutton had not been appointed in orders as
                            principal in the office ’till the time he mentions but he had for some time past been considered as a deputy—had performed
                            the duties—and drawn pay.
                        To allow such a precedent as Mr Hutton contends for to be established might upon future occasion operate
                            seriously should a criminal of consequence require a hasty execution.
                        In the Civil line a High Sheriff whose office is of a similar nature to that of Provost Marshal in the
                            military is obliged to execute his Warrant himself if he cannot procure a common Executioner.
                        Mr Hutton is dismissed from his office.
                        Agreeable to the orders of the 3d of September last, the men draughted from the line into the Corps of
                            Sappers and Miners were to draw pay as a seperate corps from the 1st of August last inclusive—of course they are to be
                            considered as transferred from the Corps to which they originally belonged and struck off their Muster rolls from that
                            period—The officer commanding the Corps of Sappers and Miners will make regular Weekly and Monthly returns of that Corps
                            to the Orderly Office.
                        A Corporal and three men to be sent to New Windsor as a Guard for the Paymaster General.
                    